DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,394,884 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). The examiner notes claims 1-19 map to claims 1-18 of US Patent 10,394,884 B1.

US Patent 10,394,884 B1
1. A computer-implemented method for generating a media playlist for a social event, comprising: receiving, by a computer, event parameters describing conditions for selecting media items to generate the media playlist for the social event, the event parameters specifying that certain seed values are prioritized above other seeds values; receiving, by the computer, a plurality of seed values describing features of media to present during the social event, the plurality of seed values received from a plurality of client devices used by users at the social event, the client devices receiving a wireless broadcast indicating information about the media stream and enabling the plurality of users to provide seed values for the media stream; receiving, by the computer, seed preference rules provided by different ones of the plurality of users at the social event, the seed preference rules specifying relative priorities of the plurality of seed values; selecting, by the computer, a plurality of media items responsive to the event parameters and the plurality of seed values, wherein the selecting selects more media items with media features from higher priority seed values and fewer media items with media features from lower priority seed values based on the seed preference rules; generating, by the computer, a media playlist for the social event, the media playlist including playlist media items from the selected plurality of media items; retrieving, by the computer and from a media database, ones of the playlist media items; and providing, by the computer, the retrieved playlist media items to a media player that presents the playlist media items at the social event as a media stream. 
    2. The method of claim 1, wherein receiving event parameters comprises receiving event parameters specifying a plurality of required media features, wherein the selecting must select media items with the required media features. 
    3. The method of claim 1, wherein receiving event parameters comprises: receiving event parameters specifying a plurality of phases of the social event and specifying different seed values for each of the plurality of phases, wherein different media playlists are generated for each of the plurality of phases based on the different seed values. 
    4. The method of claim 1, wherein selecting the plurality of media items comprises: extracting seed features from a received seed value; identifying media items having one or more of the extracted seed features; determining parameter features that characterize the received event parameters; and filtering the identified media items based on the parameter features. 
    5. The method of claim 4, wherein filtering the identified media items comprises removing, from the identified media items, media items that are not characterized by the parameter features. 
    6. The method of claim 1, wherein receiving event parameters comprises: receiving seed preference rules prioritizing seed values received from different users responsive to the different users' social network distances from a host of the social event; and wherein the selecting selects media items responsive to the seed preference rules. 
    7. The method of claim 1, further comprising: receiving feedback about a playlist media item presented at the social event from the plurality of client devices of the plurality of users at the social event; and adjusting the media playlist based on the feedback. 
    8. The method of claim 1, wherein receiving event parameters comprises: receiving, by the computer, a media feature rule specifying a required media feature, wherein the selecting must select media items with the required media features; receiving, by the computer, a media feature rule specifying a restricted media feature, wherein the selecting must select media items without the restricted media feature; and receiving, by the computer, a media feature rule specifying a preferred media feature, wherein the selecting selects more media items having the preferred media feature than items lacking the preferred media features. 
    9. The method of claim 1, further comprising: receiving feedback about a playlist media item presented at the social event from the plurality of client devices of the plurality of users at the social event; determining whether an amount of negative feedback in the received feedback exceeds a threshold; and skipping a media item in the media playlist responsive to the amount of negative feedback exceeding the threshold. 
    10. A non-transitory computer-readable storage medium storing executable computer program instructions for generating a media playlist for a social event, the instructions executable to perform steps comprising: receiving, by a computer, event parameters describing conditions for selecting media items to generate the media playlist for the social event, the event parameters specifying that certain seed values are prioritized above other seeds values; receiving, by the computer, a plurality of seed values describing features of media to present during the social event, the plurality of seed values received from a plurality of client devices used by users at the social event, the client devices receiving a wireless broadcast indicating information about the media stream and enabling the plurality of users to provide seed values for the media stream; receiving, by the computer, seed preference rules provided by different ones of the plurality of users at the social event, the seed preference rules specifying relative priorities of the plurality of seed values; selecting, by the computer, a plurality of media items responsive to the event parameters and the plurality of seed values, wherein the selecting selects more media items with media features from higher priority seed values and fewer media items with media features from lower priority seed values based on the seed preference rules; generating, by the computer, a media playlist for the social event, the media playlist including playlist media items from the selected plurality of media items; retrieving, by the computer and from a media database, ones of the playlist media items; and providing, by the computer, the retrieved playlist media items to a media player that presents the playlist media items at the social event as a media stream. 
    11. The computer-readable medium of claim 10, wherein receiving event parameters comprises: receiving event parameters specifying a plurality of required media features, wherein the selecting selects media items with the required media features. 
    12. The computer-readable medium of claim 10, wherein receiving event parameters comprises: receiving event parameters specifying a plurality of phases of the social event and specifying different seed values for each of the plurality of phases, wherein different media playlists are generated for each of the plurality of phases based on the different seed values. 
    13. The computer-readable medium of claim 10, wherein selecting the plurality of media items comprises: extracting seed features from a received seed value; identifying media items having one or more of the extracted seed features; determining parameter features that characterize the received event parameters; and filtering the identified media items based on the parameter features. 
    14. The computer-readable medium of claim 13, wherein filtering the identified media items comprises removing, from the identified media items, media items that are not characterized by the parameter features. 
    15. A device for generating a media playlist for a social event, comprising: a processor configured to execute modules; and a memory storing the modules, the modules executable to perform steps comprising: receiving, by the processor, event parameters describing conditions for selecting media items to generate the media playlist for the social event, the event parameters specifying that certain seed values are prioritized above other seeds values; receiving, by the processor, a plurality of seed values describing features of media to present during the social event, the plurality of seed values received from a plurality of client devices used by users at the social event, the client devices receiving a wireless broadcast indicating information about the media stream and enabling the plurality of users to provide seed values for the media stream; receiving, by the processor, seed preference rules provided by different ones of the plurality of users at the social event, the seed preference rules specifying relative priorities of the plurality of seed values; selecting, by the processor, a plurality of media items responsive to the event parameters and the plurality of seed values, wherein the selecting selects more media items with media features from higher priority seed values and fewer media items with media features from lower priority seed values based on the seed preference rules; generating, by the processor, a media playlist for the social event, the media playlist including playlist media items from the selected plurality of media items; retrieving, by the processor and from a media database, ones of the playlist media items; and providing, by the processor, the retrieved playlist media items to a media player that presents the playlist media items at the social event as a media stream. 
    16. The device of claim 15, wherein receiving event parameters comprises: receiving event parameters specifying a plurality of required media features, wherein the selecting selects media items with the required media features. 
    17. The device of claim 15, wherein receiving event parameters comprises: receiving event parameters specifying a plurality of phases of the social event and specifying different seed values for each of the plurality of phases, wherein different media playlists are generated for each of the plurality of phases based on the different seed values. 
    18. The device of claim 15, wherein selecting the plurality of media items comprises: extracting seed features from a received seed value; identifying media items having one or more of the extracted seed features; determining parameter features that characterize the received event parameters; and filtering the identified media items based on the parameter features. 




Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169